Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 2/18/2021.  Claims 1-10 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites the following limitations which is considered to be an abstract idea.  An information providing apparatus that receives, from a plurality of data management apparatus, each of which manages electronic receipt data obtained by digitizing a receipt related to a transaction of a commodity, the electronic receipt data and provides information for checking a transaction history of the commodity to a user on a basis of the electronic receipt data, the information providing apparatus comprising: a communication interface that communicates with the plurality of data management apparatuses, and receives a plurality of pieces of electronic receipt data from the plurality of data management apparatuses, the electronic receipt data containing a commodity code of an already traded transaction target commodity and transaction data of the already traded transaction target commodity, the commodity code being an identifier for identifying the commodity; a storage device that stores the transaction data in association with the commodity code; an input device that inputs information for identifying the commodity in order to designate the commodity the transaction history of which is to be checked; and a processor that collects the plurality of pieces of electronic receipt data from the plurality of data management apparatuses via the communication interface, 34PATENT Atty. Dkt. No. TTEC/2345US causes the storage device to store a plurality of pieces of transaction data, each of which is the transaction data, in association with the commodity code, the plurality of pieces of transaction data being contained in the plurality of pieces of electronic receipt data collected, in a case where the input device inputs the information for identifying the commodity, acquires the commodity code on a basis of the input information, and generates history data indicating the transaction history of the commodity identified by the acquired commodity code on a basis of the transaction data stored in the storage device in association with the acquired commodity code and outputs the generated history data.
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (communication interface, storage device, input device, and  processors) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Additional elements of a communication interface, storage device, input device, and  processors when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Storage device: for storing and retrieving information - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
Processor: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Communication interface: for sending and receiving information. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
Input device: for receiving an input of information from a user. The Examiner takes Official Notice that it is old and well known in the art to use an input device/user interface to accept user input.  such as using a smart phone’s touch screen to accept input from the user for various functions.  
 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0343061 A1 to Suzuki et al. (“Suzuki”), in view of United States Patent Application No. 2017/0221039 A1 to Sambe (“Sambe”), in view of United States Patent No. 11,151,544 B2 to Grabovski et al. (“Grabovski”).

In regards to claims 1 and 10, Suzuki discloses the following limitations:
An information providing apparatus that receives, from a (Suzuki discloses a smart phone (information providing apparatus) that receives electronic receipt data from a server (data management apparatus) for checking transaction history of an item.  see at least Abstract, Figures 1, 8B, 10B)
a communication interface that communicates with the (Suzuki discloses a communication interface for communicating between the various components and receiving receipt data containing an identifier for the items on the receipt.  see at least Abstract Figures 1, 2 (communication unit), 5A-5B and ¶¶ 0045-0046)
a storage device that stores the transaction data in association with the commodity code; (Suzuki discloses a storage devices that stores the transaction information in association with the identification information from the receipt data.  see at least Abstract, Figures 1, 2, 5A-5B and ¶¶ 0045-0046)
an input device that inputs information for identifying the commodity in order to designate the commodity the transaction history of which is to be checked; and (Suzuki discloses an input device (touch screen/Smart Phone) for inputting information to check the transaction history (analysis) of an item.  see at least Abstract Figures 1-2, and Figures 8A-9A, and ¶¶ 0122-0124)
a processor that collects the plurality of pieces of electronic receipt data from the  (Suzuki discloses a processor that causes the storage device to store the transaction information in association with the identification information from the receipt data.  see at least Abstract, Figures 1, 2, 5A-5B and ¶¶ 0045-0046)
in a case where the input device inputs the information for identifying the commodity, acquires the commodity code on a basis of the input information, and 
generates history data indicating the transaction history of the commodity identified by the acquired commodity code on a basis of the transaction data stored in the storage device in association with the acquired commodity code and outputs the generated history data. (Suzuki discloses generating history data (analysis) of an item based on the received identification and transaction history from the receipt data stored in the storage device. see at least Abstract Figures 1-2, and Figures 6B, 8A-9A, and ¶¶ 0045-0046, 0062, 0065, 0103, 0122-0124)
Suzuki does not appear to specifically disclose the following limitations:
plurality of data management devices;
in a case where the input device inputs the information for identifying the commodity, acquires the commodity code on a basis of the input information, and 
The Examiner provides Sambe to teach the following limitations:
plurality of data management devices; (Sambe teaches using multiple transaction systems and combining into a single point of reference for the end user, each transaction system employs a store server and an electronic receipt server. see at least Abstract and claim 1)  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Suzuki the teachings of Sambe, in order to provide for interfacing with multiple systems, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Gabovski to teach the following limitations:
in a case where the input device inputs the information for identifying the commodity, acquires the commodity code on a basis of the input information, and (Gabovski teaches a system and method by which a user uses a camera on a smart phone to image an item, and identifying and displaying to the user the image and associated item information.  see at least Abstract, Figure 1B, and claim 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Suzuki the teachings of Gabovski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 2, Suzuki discloses the following limitations:
wherein the storage device stores a history database that is a set of history data records associated with the commodity code, the history data records containing the transaction data associated with the commodity code, and the processor updates the history data records contained in the history database on a basis of the electronic receipt data newly collected. (Suzuki discloses generating and updating history data (analysis) of an item based on the received identification and transaction history from the receipt data stored in the storage device. see at least Abstract Figures 1-2, and Figures 6B, 8A-9A, and ¶¶ 0045-0046, 0062, 0065, 0103, 0122-0124)

In regards to claim 3, Suzuki discloses the following limitations:
wherein the processor determines whether or not the history data record associated with the commodity code contained in the electronic receipt data newly collected is stored in the history database, in a case where the history data record associated with the commodity code is stored in the history database, adds the transaction data contained in the electronic receipt data newly collected to the history data records, and in a case where the history data record associated with the commodity code is not stored in the history database, newly stores the history data record in the history database, the new history data record being associated with the commodity code and containing the transaction data contained in the electronic receipt data newly collected. (Suzuki discloses generating and updating history data (analysis) of an item based on the received identification and transaction history from the receipt data stored in the storage device. see at least Abstract Figures 1-2, and Figures 6B, 8A-9A, and ¶¶ 0045-0046, 0062, 0065, 0103, 0122-0124)


In regards to claim 4, Suzuki discloses the following limitations:
wherein the storage device further stores a management database that is a set of management data records associated with a service identifier for identifying a management service of the electronic receipt data in each of the plurality of data management apparatuses, the management data records containing at least information about date and time when the electronic receipt data is received via the communication interface, and the processor updates the information about the date and time which is contained in the management data record every time the electronic receipt data is collected. (Suzuki discloses storing the transaction and receipt data including the date and time.  see at least Figures 5A and ¶¶ 0074 and 0077)

In regards to claim 5, further comprising a display device that displays a designation screen for designating the commodity the transaction history of which is to be checked, wherein the processor determines whether or not the electronic receipt data has been collected from all the plurality of data management apparatuses on a basis of the information about the date and time which is contained in the management data record, and causes the display device to display the designation screen in a case where the electronic receipt data has been collected from all the plurality of data management apparatuses. (Suzuki discloses a display device that displays information regarding the item and transaction history/receipt information and further discloses displaying a full history containing the date/times of all receipt information received.)

In regards to claim 6, Suzuki does not appear to specifically disclose the following limitations:
wherein the input device includes a camera that takes an image of the commodity, and the processor causes the designation screen of the display device to display the image taken by the camera, and acquires the commodity code on a basis of the image taken by the camera. 
The Examiner provides Gabovski to teach the following limitations:
wherein the input device includes a camera that takes an image of the commodity, and the processor causes the designation screen of the display device to display the image taken by the camera, and acquires the commodity code on a basis of the image taken by the camera. (Gabovski teaches a system and method by which a user uses a camera on a smart phone to image an item, and identifying and displaying to the user the image and associated item information.  see at least Abstract, Figure 1B, and claim 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Suzuki the teachings of Gabovski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 7, Suzuki discloses the following limitations:
wherein the communication interface receives, from a data management apparatus that manages electronic receipt data obtained by digitizing receipts related to transactions of commodities at the plurality of stores, the electronic receipt data, the transaction data contains at least a store identifier for identifying the store, and the processor, in a case where the acquired commodity code is a special commodity code differently used at the plurality of stores, determines the store with respect to which the transaction history of the commodity is to be checked, and generates history data indicating the transaction history of the commodity identified by the acquired commodity code on a basis of the transaction data containing the store identifier of the determined store the transaction history of which is to be checked. (Suzuki discloses a system and method by which receipt data is received and historized including by different stores containing different ID’s for goods.  see at least Abstract, Figures 5A-5B and ¶¶ 0078-0080)

In regards to claim 8, Suzuki discloses the following limitations:
further comprising a display device that displays a screen for providing information for checking the transaction history of the commodity, wherein the processor determines whether or not the acquired commodity code is a common commodity code to be used at the plurality of stores or the special commodity code differently used at the plurality of stores, in a case where the acquired commodity code is the special commodity code, causes the display device to display a name of the store identified by the store identifier contained in the transaction data associated with the acquired commodity code, and determines the store with respect to which the transaction history of the commodity is to be checked on a basis of the name of the store designated via the display device. (Suzuki discloses a system and method by which receipt data is received and historized including by different stores containing different ID’s for goods, further discloses displaying the various commodity information based on stores and ID’s.  see at least Abstract, Figures 5A-5B, figures 10A-10B and ¶¶ 0078-0080)


In regards to claim 9, Suzuki discloses the following limitations:
further comprising a display device that displays a history screen for providing information for checking the transaction history of the commodity, wherein the processor causes the display device to display the history screen for providing the information on a basis of the generated history data. Suzuki discloses a system and method by which receipt data is received and historized including by different stores containing different ID’s for goods, further discloses displaying the various commodity information based on the history data.  see at least Abstract, Figures 5A-5B, 6A-6B, figures 10A-10B and ¶¶ 0065-0067, 0078-0080, 0093, )


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             
/A. Hunter Wilder/           Primary Examiner, Art Unit 3627